Case 2:15-cv-06076-MCA-MAH Document 390-4 Filed 09/30/19 Page 1 of 10 PageID: 6820




                           EXHIBIT 4
USDC SDNY
  Case 2:15-cv-06076-MCA-MAH
DOCUMENT                        Document
             Case 1:16-cv-09947-VEC      390-4 33
                                     Document   Filed  09/30/19
                                                    Filed        Page
                                                          05/05/17    2 of110
                                                                   Page     of PageID:
                                                                               9       6821
ELECTRONICALLY FILED
DOC #:
DATE FILED: 5/5/17
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    3 of210
                                                                 Page     of PageID:
                                                                             9       6822
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    4 of310
                                                                 Page     of PageID:
                                                                             9       6823
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    5 of410
                                                                 Page     of PageID:
                                                                             9       6824
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    6 of510
                                                                 Page     of PageID:
                                                                             9       6825
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    7 of610
                                                                 Page     of PageID:
                                                                             9       6826
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    8 of710
                                                                 Page     of PageID:
                                                                             9       6827
Case 2:15-cv-06076-MCA-MAH    Document
           Case 1:16-cv-09947-VEC      390-4 33
                                   Document   Filed  09/30/19
                                                  Filed        Page
                                                        05/05/17    9 of810
                                                                 Page     of PageID:
                                                                             9       6828
Case 2:15-cv-06076-MCA-MAH    Document
            Case 1:16-cv-09947-VEC     390-4 33
                                   Document  FiledFiled
                                                    09/30/19  Page
                                                        05/05/17   10 of
                                                                 Page  9 10
                                                                         of 9PageID: 6829
